     Case 3:18-cv-00428-DMS-MDD Document 505 Filed 12/09/19 PageID.9049 Page 1 of 4




 1     JOSEPH H. HUNT                         Lee Gelernt*
       Assistant Attorney General             Judy Rabinovitz*
 2     SCOTT G. STEWART                       Anand Balakrishnan*
       Deputy Assistant Attorney General      AMERICAN CIVIL LIBERTIES
 3     WILLIAM C. PEACHEY                     UNION FOUNDATION
       Director                               125 Broad St., 18th Floor
 4     Office of Immigration Litigation       New York, NY 10004
       U.S. Department of Justice             T: (212) 549-2660
 5     WILLIAM C. SILVIS                      F: (212) 549-2654
       Assistant Director                     lgelernt@aclu.org
 6     Office of Immigration Litigation       jrabinovitz@aclu.org
       SARAH B. FABIAN                        abalakrishnan@aclu.org
 7     Senior Litigation Counsel
       NICOLE N. MURLEY                       Bardis Vakili (SBN 247783)
 8     Senior Litigation Counsel              ACLU FOUNDATION OF SAN
       Office of Immigration Litigation       DIEGO & IMPERIAL COUNTIES
 9     U.S. Department of Justice             P.O. Box 87131
       Box 868, Ben Franklin Station          San Diego, CA 92138-7131
10     Washington, D.C. 20044                 T: (619) 398-4485
       Telephone: (202) 616-0473              F: (619) 232-0036
11     Fax: (202) 616-8962                    bvakili@aclusandiego.org
12     ADAM L. BRAVERMAN                      Stephen B. Kang (SBN 292280)
       United States Attorney                 Spencer E. Amdur (SBN 320069)
13     SAMUEL W. BETTWY                       AMERICAN CIVIL LIBERTIES
       Assistant U.S. Attorney                UNION FOUNDATION
14     California Bar No. 94918               39 Drumm Street
       Office of the U.S. Attorney            San Francisco, CA 94111
15     880 Front Street, Room 6293            T: (415) 343-1198
       San Diego, CA 92101-8893               F: (415) 395-0950
16     619-546-7125                           skang@aclu.org
       619-546-7751 (fax)                     samdur@aclu.org
17
18     Attorneys for Federal Respondents-     Attorneys for Petitioners-Plaintiffs
       Defendants                             *Admitted Pro Hac Vice
19
20
21
22
23
24
25
26
27
28
     Case 3:18-cv-00428-DMS-MDD Document 505 Filed 12/09/19 PageID.9050 Page 2 of 4




 1                              UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3     MS. L, et al.,                             Case No.: 3:18-cv-0428-DMS-MDD
 4                      Petitioners-Plaintiffs,   JOINT MOTION FOR AN
                                                  EXTENSION OF TIME FOR
 5           vs.                                  DEFENDANTS TO ANSWER OR
                                                  OTHERWISE RESPOND TO
 6     U.S. IMMIGRATION AND                       PLAINTIFFS’ THIRD AMENDED
       CUSTOMS ENFORCEMENT, et al.,               COMPLAINT
 7
 8                      Respondents-Defendants.
 9
10           Respondents-Defendants, U.S. Immigration and Customs Enforcement, et al.,
11     have met and conferred with Petitioners-Plaintiffs, Ms. L., et al. The parties agree
12     and stipulate, in the interests of proceeding with this litigation in the most orderly
13     and efficient manner possible, to extend the time period for Respondent-Defendants
14     to answer Petitioner-Plaintiffs third amended complaint. Accordingly, the parties
15     hereby stipulate that Respondent-Defendants’ answer to the third amended
16     complaint shall be due Monday, February 10, 2020.
17           A proposed order accompanies the joint stipulation
18
19     Dated December 05, 2019                        Respectfully submitted,
20                                                    JOSEPH H. HUNT
                                                      Assistant Attorney General
21
                                                      SCOTT G. STEWART
22                                                    Deputy Assistant Attorney General
23                                                    WILLIAM C. PEACHEY
                                                      Director
24
                                                      WILLIAM C. SILVIS
25                                                    Assistant Director
26
27
28
                                                  1
     Case 3:18-cv-00428-DMS-MDD Document 505 Filed 12/09/19 PageID.9051 Page 3 of 4




 1                                             /s/ Nicole N. Murley
                                               NICOLE N. MURLEY
 2                                             Senior Litigation Counsel
                                               SARAH B. FABIAN
 3                                             Senior Litigation Counsel
                                               Office of Immigration Litigation
 4                                             Civil Division
                                               U.S. Department of Justice
 5                                             P.O. Box 868, Ben Franklin Station
                                               Washington, D.C. 20044
 6                                             (202) 616-0473 (phone)
                                               (202) 305-7000 (facsimile)
 7                                             Email: Nicole.Murley@usdoj.gov
 8                                             ADAM L. BRAVERMAN
                                               United States Attorney
 9                                             SAMUEL W. BETTWY
                                               Assistant U.S. Attorney
10                                             Attorneys for Respondents-
                                               Defendants
11
                                               /s/ Lee Gelernt
12                                             Lee Gelernt*
                                               Judy Rabinovitz*
13                                             Anand Balakrishnan*
                                               AMERICAN CIVIL LIBERTIES
14                                             UNION FOUNDATION
                                               125 Broad St., 18th Floor
15                                             New York, NY 10004
                                               T: (212) 549-2660
16                                             F: (212) 549-2654
                                               lgelernt@aclu.org
17                                             jrabinovitz@aclu.org
                                               abalakrishnan@aclu.org
18
                                               Bardis Vakili (SBN 247783)
19                                             ACLU FOUNDATION OF SAN
                                               DIEGO & IMPERIAL COUNTIES
20                                             P.O. Box 87131
                                               San Diego, CA 92138-7131
21                                             T: (619) 398-4485
                                               F: (619) 232-0036
22                                             bvakili@aclusandiego.org
23                                             Stephen B. Kang (SBN 292280)
                                               Spencer E. Amdur (SBN 320069)
24                                             AMERICAN CIVIL LIBERTIES
                                               UNION FOUNDATION
25                                             39 Drumm Street
                                               San Francisco, CA 94111
26                                             T: (415) 343-1198
                                               F: (415) 395-0950
27                                             skang@aclu.org
                                               samdur@aclu.org
28
                                           2
     Case 3:18-cv-00428-DMS-MDD Document 505 Filed 12/09/19 PageID.9052 Page 4 of 4




 1                                             Attorneys for Petitioners-Plaintiffs
                                               *Admitted Pro Hac Vice
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           3
